Citation Nr: 0108472	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased (compensable) rating for 
herniated nucleus pulposus (HNP) of the thoracic 3-4 (T3-4) 
intervertebral disc.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and S.H.


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service from March 1951 to March 
1954 and other service with the California Army National 
Guard, including inactive duty training (INACDUTRA) from 
September 17 to 19, 1982.

This appeal is from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which confirmed a noncompensable 
evaluation for HNP of the T3-4 intervertebral disc.  The RO 
found there was not a compensable degree of disability.

The veteran testified in October 2000 at a hearing at the 
Oakland RO before the undersigned member of the Board of 
Veterans' Appeals (Board), who the Chairman of the Board 
assigned to conduct the hearing and decide the appeal.  
38 U.S.C.A. § 7107(c), (d)(1) (West Supp. 2000).

At the hearing, the undersigned and the veteran discussed the 
scope of his appeal as it related to his specific service-
connected disability, HNP of the T3-4 intervertebral disc.  
The appellant commented that he had not distinguished the 
parts of his back as VA had, and he expressed his intent to 
initiate claims for service connection for disability 
resulting from cervical and lumbar spine conditions.  He has 
since filed a claim regarding his lumbar spine specifically.  
The matter of service connection for the cervical spine is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The only back disorder for which service connection has 
been established is herniated nucleus pulposus of the T3-4 
intervertebral disc.

2.  The veteran does not have a herniated nucleus pulposus of 
the T3-4 intervertebral disc, nor does he have complaints 
relating to his thoracic spine.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for herniated 
nucleus pulposus of the T3-4 intervertebral disc are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.40, 4.45, 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records reveal the veteran sustained a back 
injury in a fall or a jump and a fall from a piece of 
equipment while on INACDUTRA for three days in September 
1982.  The line of duty determination identified the injury 
as probable HNP of T3-4.  The diagnosis was by a physician's 
assistant, who noted that the veteran should see an 
orthopedic specialist, which apparently was not done.

When the veteran filed a claim with VA for service connection 
in July 1998, the RO requested that he provide all available 
medical evidence pertaining to his claim, including all 
pertinent treatment records.  The RO provided the veteran 
forms to authorize the release of information from any 
medical facilities or practitioners he cared to designate.  
The veteran provided certain records himself, indicating in 
August 1998 it was all the records he had.  The RO obtained 
medical records as authorized.

In January 1999, the RO awarded service connection for HNP of 
the T3-4 intervertebral disc based on service medical 
records.  Upon review of additional evidence, the RO denied a 
compensable rating in April 1999, and the veteran disagreed 
with that rating specifically.

There is a hiatus in the medical record from September 1982 
until February 1993, when the veteran slipped and fell on his 
back while performing civilian employment.  Private medical 
records from February 1993 to February 1995 essentially 
pertain to headaches, the cervical spine and the lumbar 
spine, with incidental reference to the top and bottom 
thoracic vertebrae.  There is no specific finding of HNP at 
T3-4.

In a chiropractic evaluation of November 1993 related to the 
February 1993 on-the -job injury, the veteran denied any 
prior back injury.  November 1993 x-ray studies of the 
thoracolumbar spine included the lower thoracic spine did not 
include pictures at a level higher than T-6.  The study 
showed well-maintained intervertebral disc spaces and no 
wedging or compression, but there were bridging right lateral 
osteophytes between all thoracic vertebrae, T6 to T12.  
Treatment records and notes from November 1993 to July 1994 
are silent regarding specifically HNP at T3-4 or any other 
complaint localized in that area, or regarding the thoracic 
spine generally; the notes pertain to headache, cervical, and 
lumbar spine complaints.

A February 1995 report from a private chiropractor stated 
treatment was for exacerbation of a low back condition and 
noted a prior back injury in February 1993.  A February 1995 
report of cervical and lumbar x-ray studies noted the films 
were taken after an automobile accident.  The treatment 
records pertain to cervical and lumbar complaints.

The veteran had a VA examination by an orthopedic surgeon in 
February 1999.  The examiner noted that he obtained history 
from the veteran and from detailed review of the veteran's VA 
claims file.  The examiner referenced virtually every medical 
report or summary of record.  The veteran reported that he 
suffered injury in the service in 1982 when he fell from an 
armored personnel carrier.  The examiner noted that a 
contemporaneous report stated that he jumped rather than 
fell.  The veteran reported he landed on his feet and then 
fell backwards.  The veteran reported that had had no back 
damage or injury since that time.  The examiner recalled to 
the veteran the documented work injury on February 10, 1993, 
which the veteran readily recalled when the examiner 
mentioned it.  The examiner noted the November 1993 
chiropractic evaluation, and the veteran's report to the 
chiropractor of no back injury prior to the February 1993 
injury on the job.

The veteran's current complaints were primarily of discomfort 
localized around the L4 region, aggravated by prolonged 
standing, bending, twisting, and most other activities, 
without significant radiation down the lower extremities.  On 
physical examination, the veteran had a somewhat shortened 
gait without a classical limp.  He walked satisfactorily on 
toes and on heels.  Ranges of upper and lower back motion 
were obtained.  No thoracic spine deformity or muscle spasm 
or weakness was reported.  X-ray study of the lumbar spine, 
thoracic and lower cervical spine included swimmer's view of 
the upper thoracic region.  The examiner noted that routine 
radiographic visualization of the T3-4 area was difficult, 
and good visualization was not obtained, but there was no 
evidence of any subluxation or significant disc space 
abnormalities on these films at the T3-4 level.  The thoracic 
spine films showed degenerative spurs at virtually every 
level.  The T3-4 level was visible on the lateral view, and 
did not appear any more involved than any other level.  The 
diagnosis was degenerative spondylosis, multiple levels, 
without evidence of radiculitis or radiculopathy or disc 
herniation; inappropriate previous diagnosis of T3-4 disc 
herniation; history of workers compensation injury to spine, 
1991 [sic].

The examiner opined that the prior diagnosis of herniated T3-
4 disc was "preposterous," and "a diagnosis of this type 
cannot be made."  He commented that there was absolutely no 
indication whatsoever in the records or his current 
examination or x-rays to suggest that there is a herniated 
disc at T3-4.  The examiner noted, however, that the veteran 
did have multiple level hypertrophic degenerative changes at 
multiple levels of the thoracic and lumbar region, and 
probably of the cervical region also, although the cervical 
region was not studied.  The examiner stated that the 
physical findings were those of degenerative arthrosis of the 
spine.

The examiner further commented on the veteran's failure to 
report prior military injury when under evaluation for 
workers compensation and his failure to mention his workers 
compensation injury for the current evaluation for VA 
disability compensation.  The examiner posited that the 
veteran had either a poor or a conveniently selective memory, 
and that it was impossible to assess the relative 
contribution of either injury to his current status, which 
primarily resulted from lumbar spine pathology.

The examiner concluded that there was no evidence of 
herniated disc at T3-4.  He further commented that whoever 
made that diagnosis in the past was apparently not a 
physician, and that it may have been a clerical error or the 
result of incompetence.

On VA neurological examination in February 1999, the veteran 
reported back injuries in the service in 1982, diagnosed as 
HNP at the T3-4 disc, which improved with analgesic 
medication and chiropractic care, and a subsequent slip and 
fall injury at work in which he landed on his lower and 
middle back.  The veteran reported low back pain with 
occasional radiation into the right lower extremity since the 
latter injury.  The musculoskeletal component of the 
examination found lumbosacral disease and no current 
radicular signs.  The impression was complaints of low back 
pain secondary to musculoskeletal strain and degenerative 
disc disease with history of intermitted radicular pain in 
the lower extremities.  The examiner opined that the veteran 
had functional limitations in lifting, bending, stooping, 
standing and walking.

The veteran testified before the undersigned in October 2000.  
Essentially, he reported that he has pain in the upper back, 
from the neck to approximately between the shoulder blades, 
and in the lower back.  He stated that the painful area 
skipped the middle of his back, which was not painful.  
Regarding his VA claim, he stated, essentially, that his 
initial claim was for his back, that he was not a doctor, did 
not then know about the various parts of his back, and did 
not know why the grant of service connection had been for HNP 
of the thoracic 3-4 intervertebral disc.


II.  Analysis

VA has notified the veteran by letter of the information and 
evidence necessary to substantiate his claim.  The veteran 
has submitted certain evidence and authorized VA to obtain 
other evidence.  VA has obtained all of the evidence the 
veteran authorized it to obtain and of which it had notice.  
The record reveals no failure to obtain requested evidence.  
Nothing of record indicates the existence of additional 
evidence that VA must either obtain or inform the veteran to 
submit.  Through letters from VA, decisions, and a statement 
of the case, he is well informed of the criteria for the 
benefit he seeks and of the evidence necessary to establish 
entitlement to a higher rating.  The VA examination reports 
of record are fully sufficient to evaluate the veteran's 
disability and a relevant medical opinion is of record.  VA 
has no outstanding duties of notice or assistance in 
obtaining evidence to preclude reaching a decision in this 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2000), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran is service connected for herniated nucleus 
pulposus of the thoracic 3-4 intervertebral disc.  No other 
spinal pathology is service connected, and no other diagnoses 
or affirmative findings regarding the veteran's back are 
pertinent to the evaluation of the service-connected 
disability.

Herniated nucleus pulposus is rated according to the criteria 
for intervertebral disc syndrome, which provide:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief, 60 %; Severe; recurring attacks, 
with intermittent relief, 40 %; Moderate; 
recurring attacks, 20 %; Mild, 10 %; 
Postoperative, cured, 0 %

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  Limitation 
of motion and consequently pain and excess fatigability are 
also factors to consider in rating disability due to 
intervertebral disc syndrome.  VAOPGCPREC 36-97.  The change 
over time, 38 C.F.R. §§ 4.1, 4.2 (1997), as it affects 
ordinary activity, 38 C.F.R. § 4.10 (1997) is of central 
concern in achieving accurate disability rating.  Pain must 
be objectively verified by adequate pathology, 38 C.F.R. 
§ 4.40 (1997), to be a viable factor in accurate disability 
rating.  Spurgeon v. Brown, 10 Vet. App. 194 (1997); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The salient feature of the evidence of record in this case is 
the strong and unequivocal opinion of the February 1999 VA 
orthopedic surgeon that the veteran does not have HNP of the 
T3-4 intervertebral disc, and that such a diagnosis was 
clearly an error.  The examiner opined that the x-ray 
evidence from that examination was consistent with his 
conclusion.  The remainder of the evidence of record is 
consistent with this opinion, i.e., the dearth of evidence of 
complaints or treatment related to the thoracic spine 
generally and the T3-4 region specifically.  The February 
1999 orthopedic surgeon directly addressed the equivocal 
diagnosis in service, and his report is of greater probative 
weight than is the September 1982 service medical record 
bearing the diagnosis of HNP T3-4.

The February 1999 VA neurology examiner opined that the 
veteran had degenerative disc disease, but the assessment was 
in the context of lumbar signs and symptoms.  The Board 
interprets the assessment as pertaining to the lumbar spine 
and not as evidence of degenerative disc disease at T3-4 or 
otherwise as might relate to the veteran's service-connected 
disability.

The chiropractors who have treated the veteran over the years 
have attended to the cervical and the lumbar spine.  The lack 
of attention to the thoracic spine in the context of 
treatment putatively for the gamut of the veteran's back 
complaints is strong evidence that there were no active 
symptoms to treat.  Most significantly, the veteran testified 
that he had no pain in the middle part of his back.  
Additionally, in his testimony, he did not attribute any 
other complaints to his thoracic spine generally or to his 
T3-4 disc specifically.

Even though the February 1999 VA orthopedic surgeon diagnosed 
arthrosis throughout the veteran's spine, that diagnosis is 
not service connected and any symptoms associated with it, 
e.g., limitations of motion, pain, excess fatigability, see 
38 C.F.R. §§ 4.40, 4.45, and any related changes in 
functional impairment of the back over time would not be 
factors in rating the specific service-connected diagnosis.  
Thus, even though historical changes in the level of 
disability, effects of the disability on daily life, and 
functional limitation for work or seeking work, 38 C.F.R. 
§§ 4.1, 4.2, 4.10, would apply to this case if the veteran 
had any such effects, in there absence, these regulations 
that serve to broaden the scope of disability evaluation and 
provide historical and industrial context for disability 
evaluation afford the veteran no benefit in this case.

Any frustration the veteran may feel from an overly narrow 
construction of his initial claim notwithstanding, those 
frustrations must be addressed in other adjudications 
unrelated to this appeal.  See Introduction, supra.  Based 
solely on the evidence of record as it reveals the amount of 
disability from the service-connected herniated nucleus 
pulposus of the thoracic 3-4 intervertebral disc, the 
preponderance of the evidence is against awarding a 
compensable rating.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107(b)).


ORDER

An increased (compensable) rating for herniated nucleus 
pulposus of the thoracic 3-4 intervertebral disc is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

